DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 4/12/2022 have been received and entered. Claims 1, 5, 11, 12, 15, 16 and 21 have been amended. Claims 13-14, 18, 22 and 23 have been cancelled. Claims 1-12, 15-17 and 19-21 are pending in the application.
Applicants’ remark has been considered and it appeared to be persuasive.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-12, 15-17 and 19-21 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation of the amended claims 1, 11, 12 16 and 21 which recited an actuation location relative to a position of a second marine survey vessel to enhance illumination of the surface location based on a survey route of the second marine survey vessel and a prior data of the subsurface location, wherein the second marine survey vessel is towing the receiver; and navigating the first marine survey along a survey route of the first marine survey vessel to the actuation location during a marine survey by changing at least a cross-line position or an in-line position of the first marine survey vessel relative to the survey route of the second marine survey vessel; wherein determining the actuation location is based on determining expected amplitude response associated with multiple pairs of possible actuation locations and receiver locations, and selecting one pair that provides a greatest expected amplitude response among the multiple pairs (claim 1); activating a second marine survey vessel from a standby mode in response to determining the surface location having the illumination below the threshold; navigating the second marine survey vessel to the actuation location; actuating a second source coupled to the second marine survey vessel at the actuation location; and deactivating the second marine vessel from the standby mode after actuating the second source at the actuation location; wherein the standby mode comprises a mode selected from a group comprising: the second marine survey vessel maintaining a fixed position relative to the first marine survey vessel; the second marine survey vessel maintaining a stationary position; and the second marine survey vessel moving at a reduced bottom speed relative to an activated bottom speed of the second marine survey vessel (claim 11); response to a determining that the illumination is below the threshold, determine a plurality of actuation locations for actuation of a source towed by a first marine survey relative to a survey route of a second marine survey vessel towing a receiver, wherein the plurality of actuation locations are determined from a plurality of possible actuation locations based on  the survey route of the second marine survey vessel and based on  expected amplitude response associated the possible actuation locations; and actuate the source at one or more of the plurality of actuation locations (claim 12); determine an obstructed portion of the subsurface based on the indicated illumination; determine an actuation location to further illuminate the obstructed portion of the surface; determine a survey route of the first marine survey vessel along the actuation location; determine a different actuation location that is not along the survey route of the first marine survey vessel to further illumination the obstructed portion of the surface; and determine a survey route of the third marine survey vessel along the different actuation location; wherein the third marine survey vessel is configured to change a position and bottom speed of the third marine vessel relative to the position and the bottom speed of the second marine survey vessel according to the survey route of the third marine survey vessel (claim 16); determine an obstructed portion of the subsurface based on indicated illumination; determine an actuation location to further illumination the obstructed portion of the surface; determine a survey route of the first marine survey vessel along the actuation location; determine a different obstructed portion of the subsurface based on the indicated illumination; determine a different actuation location to further illuminate the different obstructed portion of the subsurface; dynamically update the survey route of the first marine survey vessel during the marine survey with the different actuation location as the different obstructed portion of the subsurface is determined ; and wherein the first marine survey vessel is configured to dynamically change the position and the bottom speed of the first marine survey vessel relative to the position and the bottom speed of the second marine survey vessel according to the updated survey route of the first marine survey vessel (claim 21). It is these limitations as they are claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
        The prior at, Grenie et al (EP 3088919a1) discloses a first source coupled to a first marine vessel in determining actuation location relative to a position of a second marine survey vessel, wherein the second marine survey vessel is towing a receiver (pars 0024, 0028) and navigating the first marine survey vessel (par 0048), but does not expressly disclose the above features of claims 1, 11, 12, 16 and 21. Other reference, Malling et al (US 20160238730) discloses manipulating certain characteristics of a survey spread towed by a single vessel during a survey (par 0019), changing the lateral spacing between streamers or source towed by separate vessel during a survey (par 0041), but does not expressly disclose the above features of claims 1, 11, 12, 16 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Ronholt et al (US 10359526) discloses amplitude-versus-angle analysis for quantitative interpretation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865